EXHIBIT 10.1
 
DAIS ANALYTIC CORPORATION
11552 PROSPEROUS DRIVE
ODESSA, FL 33556




June 15, 2012






Platinum-Montaur Life Sciences LLC
152 West 57th Street, 4th Floor
New York, New York 10019


Ladies and Gentlemen:

 
On March 22, 2011 Dais Analytic Corporation (the “Company”) delivered to
Platinum-Montaur Life Sciences, LLC (“Platinum”): (i) the Amended and Restated
Convertible Promissory Note dated March 22, 2011 from the Company to Platinum in
the original principal amount of $1,000,000 (the “Amended and Restated Note”),
and (ii) the Secured Convertible Promissory Note dated March 22, 2011 from the
Company to Platinum in the original principal amount of $1,500,000 (as amended,
the “Secured Note” and, together with the Amended and Restated Note,
collectively the “Notes”). In connection with the execution and delivery of the
Secured Note, on March 22, 2011 the Company executed and delivered to Platinum
the Patent Security Agreement between the Company and Platinum (as amended,
including, without limitation, as amended by that certain Letter dated June 1,
2012 from Platinum to the Company regarding Schedule I thereto, the “Patent
Security Agreement”).
 
On May 18, 2012, Platinum delivered to the Company a notice of default under the
Notes for the Company’s failure to pay the principal of and accrued interest on
the Notes when due and payable thereunder (the “Existing Defaults”).  In
accordance with its rights as a secured creditor, Platinum subsequently
delivered to the Company, on June 4, 2012, a Notification of Disposition of
Collateral (the “Disposition Notification”) pursuant to the Uniform Commercial
Code of the State of New York (the “UCC”) and the Patent Security Agreement.
 
The Company hereby requests that Platinum take no action in respect of such
Existing Defaults against the Company, whether under the Notes or otherwise,
including without limitation disposing or selling any Collateral (as defined in
the Patent Security Agreement) until the earlier of (i) July 15, 2012, or (ii)
the termination of the Forbearance Period pursuant to Section 7 hereof (such
period, the “Forbearance Period”), it being understood and agreed that, upon
termination of the Forbearance Period and at any time thereafter, Platinum shall
be entitled, at its discretion, to (i) dispose of the Collateral (as defined in
the Patent Security Agreement) in the manner set forth in the Disposition
Notification, and (ii) exercise any and all rights and remedies available to
Platinum in respect of the Existing Defaults as a secured creditor of the
Company, including without limitation, those rights and remedies under the Notes
and the Patent Security Agreement.  For the avoidance of doubt, the Company
acknowledges that it has received notice of the disposition of the Collateral
within a reasonable time prior to any potential disposition (to the extent the
same occurs on or after termination of the Forbearance Period) for purposes of
Section 9-612 of the UCC.
 
 
1

--------------------------------------------------------------------------------

 
 
As an inducement to Platinum agreeing not to take any action against the Company
or the Collateral as requested above until the expiration of the Forbearance
Period, the Company hereby represents, warrants and covenants as follows:
 
1. No Duress.  The Company has freely and voluntarily proposed this letter
agreement with Platinum (this “Letter Agreement”) after an adequate opportunity
to review and discuss the terms and conditions and all factual and legal matters
relevant hereto with counsel freely and independently chosen by it and this
Letter Agreement is being executed without fraud, duress, undue influence or
coercion of any kind or nature whatsoever having been exerted by or imposed upon
any party.
 
2. Amount Due; Validity of Agreements. The Company does not contest the amounts
outstanding under the Notes as set forth on Schedule A hereto (the “Outstanding
Amount”).   The Company ratifies and confirms its obligations under the Notes,
the Exchange Agreement (as defined in the Notes), the Patent Security Agreement,
and all related instruments and agreements delivered to Platinum in connection
therewith (collectively, the “Loan Documents”), and acknowledges and agrees that
Platinum has a perfected, enforceable first lien on the Collateral securing the
Obligations (as defined in the Patent Security Agreement), and further
acknowledges and agrees that Platinum has a continuing security interest in all
Collateral acquired in the future by the Company.
 
3. Interest. In consideration for the forbearance by Platinum on the terms
hereof, the Company agrees that interest on the Notes accruing on and after June
14, 2012 shall accrue at the rate of twenty percent (20%) per annum.
 
4. Legal Fees. The Company shall pay to Platinum the sum of Fifteen Thousand
Dollars ($15,000) for legal fees incurred by Platinum in connection with
enforcement and collection of the Notes (such sum, the “Legal Fees”).  The Legal
Fees shall be added to the principal amount of the Secured Note, and the
Company’s obligation to pay the Legal Fees shall be secured by the
Collateral.  The Company hereby grants Platinum a security interest in the
Collateral to secure the Company’s obligation to pay the Legal Fees.  Upon
execution and delivery hereof by the Company, the Legal Fees shall be added to
and included within the definition of “Obligations” under the Patent Security
Agreement.
 
5. No Defenses. Neither the Company nor any officer, director, employee,
attorney, member, manager, legal representatives or affiliates of the Company
(collectively, the “Company Group”) has any defenses, affirmative or otherwise,
rights of setoff, rights of recoupment, claims, counterclaims, or causes of
action of any kind or nature whatsoever against Platinum, its officers,
directors, employees, attorneys, members, managers, legal representatives or
affiliates (collectively, the “Platinum Group”), directly or indirectly, arising
out of, based upon, or in any manner connected with, any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior
to the execution of this Letter Agreement and accrued, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of the Notes or
any of the terms or conditions of the Loan Documents, or which directly or
indirectly relate to or arise out of or in any manner are connected with the
Notes or any of the Loan Documents, the various stock purchase warrants issued
by the Company to Platinum (as amended), and other securities of the Company
issued to Platinum and agreements and instruments relating thereto (all of such
documents and instruments, collectively the “Transaction Document”).  TO THE
EXTENT ANY SUCH DEFENSES, AFFIRMATIVE OR OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF
RECOUPMENT, CLAIMS, COUNTERCLAIMS, OR CAUSES OF ACTION EXIST AGAINST THE
PLATINUM GROUP, THE COMPANY, ON BEHALF OF ITSELF AND THE COMPANY GROUP, HEREBY
FOREVER WAIVES, DISCHARGES AND RELEASES ALL SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, AND CAUSES OF ACTION.
 
 
2

--------------------------------------------------------------------------------

 
 
6. No Waiver.  It is understood and agreed that this Letter Agreement does not
waive or evidence consent to any default or Event of Default (including Existing
Defaults) under the Notes or the Loan Documents. The parties hereto acknowledge
and agree that, except with respect to Platinum’s agreement to delay the
exercise of its rights and remedies with respect to the Existing Defaults as set
forth above, Platinum shall retain all rights and remedies it may now have under
the Loan Documents (collectively, “Default Rights”). The Company further agrees
that the exercise of any Default Rights by Platinum on termination of the
Forbearance Period and at any time thereafter shall not be affected by reason of
this Letter Agreement, and the Company shall not assert as a defense thereto the
passage of time, estoppel, laches or any statute of limitations.
 
7. Termination of Forbearance Period. Notwithstanding anything to the contrary
contained herein, Platinum shall be entitled to pursue immediately its various
rights and remedies, including its Default Rights, against the Company and all
Collateral, without regard to notice and cure periods, all of which are hereby
waived by the Company, upon the earliest to occur of, and the Forbearance Period
shall terminate upon the earliest to occur of :
 
a.  
12:01 a.m. (New York City Time) on July 15, 2012;

 
b.  
Two business days after the Company’s receipt of written notice from Platinum of
the Company’s failure to observe, perform, or comply with any of the terms,
conditions or provisions of this Letter Agreement as and when required;

 
c.  
Two business days after the Company’s receipt of written notice from Platinum of
the occurrence of any default or Event of Default (other than and except for the
Existing Defaults) under (i) the Notes, (ii) any of the Loan Documents or any
other agreement between the Company and Platinum, and/or (iii) any other
indebtedness issued by the Company to Platinum;

 
d.  
Two business days after the Company’s receipt of written notice from Platinum
that any representation or warranty made herein, in any document or instrument
executed in connection herewith, or in any report, certificate, financial
statement or other instrument or documents now or hereafter furnished by or on
behalf of the Company in connection with this Letter Agreement, shall prove to
have been false, incomplete or misleading in any material respect;

 
e.  
Two business days after the Company’s receipt of written notice from Platinum
that any suit, proceeding or other action has been commenced by any other
creditor against the Company; provided, that the Company has actual notice of
such suit, proceeding or other action;

 
f.  
The date on which a court of competent jurisdiction shall enter an order for
relief or take any similar action in respect of the Company in an involuntary
case under any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law now or hereafter in effect; provided, that, Platinum is not a
petitioning creditor in such case and has not otherwise supported such case; or

 
g.  
The date on which a petition for relief under any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law now or hereafter in effect
is filed by or against the Company.

 
8. If Platinum is willing, in reliance of the provisions of this Letter
Agreement, to delay exercising its rights and remedies with respect to the
Existing Defaults until the termination of the Forbearance Period, please so
indicate by executing in the space set forth below.
 
 
3

--------------------------------------------------------------------------------

 
 
9. It is acknowledged and agreed by Platinum that, other than and except for
claims for performance or compliance with respect to the Loan Documents, this
Agreement, or the Transaction Documents, by executing below Platinum, on behalf
of itself and the Platinum Group, waives any and all claims, counterclaims, or
causes of action of any kind or nature whatsoever against the Company Group,
directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, or
occurrence of any sort or type, whether known or unknown, which occurred,
existed, was taken, permitted, or began prior to the execution of this Letter
Agreement and accrued, existed, was taken, permitted or begun in accordance
with, pursuant to, or by virtue of the Transaction Documents; provided, that,
nothing herein shall be deemed to waive, with respect to the Company only, any
Existing Default, potential default or other obligation to comply with the terms
and conditions of the Transaction Documents in any respect, including, without
limitation, any rights of Platinum as a creditor or shareholder of the Company.
TO THE EXTENT ANY SUCH DEFENSES, AFFIRMATIVE OR OTHERWISE, RIGHTS OF SETOFF,
RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS, OR CAUSES OF ACTION EXIST AGAINST
THE COMPANY GROUP, PLATINUM, ON BEHALF OF ITSELF AND THE PLATINUM GROUP, HEREBY
FOREVER WAIVES, DISCHARGES AND RELEASES ALL SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, AND CAUSES OF ACTION, PROVIDED, THAT, NOTHING HEREIN SHALL BE
DEEMED TO WAIVE, DISCHARGE OR RELEASE, WITH RESPECT TO THE COMPANY ONLY, ANY
EXISTING DEFAULT, POTENTIAL DEFAULT OR OTHER OBLIGATION TO COMPLY WITH THE TERMS
AND CONDITIONS OF THE TRANSACTION DOCUMENTS IN ANY RESPECT, INCLUDING, WITHOUT
LIMITATION, ANY RIGHTS OF PLATINUM AS A CREDITOR OR SHAREHOLDER OF THE COMPANY.
 
10. It is understood and agreed to by the Company, and Platinum upon its
execution hereof, that: (i) no change to, modification of, waiver and/or consent
to departure from any provision of this Letter Agreement shall be valid unless
the same is in writing and signed by the parties hereto; (ii) any provision of
this Letter Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this Letter
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction; (iii) this Letter Agreement is a legally binding contract
and each party acknowledges that it has had the opportunity to consult with
legal counsel of choice; and (iv) in any construction of the terms of this
Letter Agreement, the same shall not be construed against either party on the
basis of that party being the drafter of such terms.  The parties hereto
understand and agree that any waiver or release set forth herein is subject to
the provisions of Section 29 of the Securities Exchange Act of 1934, as amended,
and shall be construed in all respects to comply with the limitations of such
Section 29.
 
11. Execution may occur in counterparts. This Letter Agreement shall not take
effect until it is fully executed by both parties, the confirmation by Timothy
Tangredi has been executed, the confirmation by Dr. Michael Goldberg has been
executed, and all signature pages have been received by both parties.
 
[signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 

  Very Truly Yours,           Dais Analytic Corporation          
 
By:
/s/ Tim Tangredi       Timothy N. Tangredi       President & CEO  



Accepted and Agreed to by the undersigned this 15th day of June, 2012
 

Platinum-Montaur Life Sciences LLC        
By:
/s/ Michael Goldberg, M.D.     Michael Goldberg, M.D.     Duly Authorized Agent
 

 
 
5

--------------------------------------------------------------------------------

 


Schedule A
Outstanding Amounts


Note
Principal
Interest
Amount Outstanding
Secured Note
$1,515,000
$185,342.47
$1,700,342.47
Amended and Restated Note
$1,000,000
$249,589.04
$1,249,589.04
 
Aggregate Amount Outstanding:
$2,949,931.51

 
 
 
6

--------------------------------------------------------------------------------